Title: From Alexander Hamilton to Richard Hunewell, 14 August 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York August 14th. 1799
          
          I have received your letters of the 3rd of August and the 28th of July. Mess. Rudberg and Barret have been mentioned to the Secretary of War, and have had my support. As to the Arrangement of the newly appointed subalterns I would observe that you may make a general distribution for the regiment and report it for consideration of your Officers to the several companies in such manner as you shall deem most convenient. This will enable you to revise the original distribution as well to as to arrange the newly appointed officers according to your judgment. It is the business of the Contractor to furnish the Officers with the quarters. If they have supplied themselves they must adjust the matter with the Contractor that it may come into his accounts. I presume, from the measures which have been taken, that the deficiencies you speak of have before this been supplied—However I will mention the circumstance to the Secretary of War. I understand that  the contract price within the state is the rule which governs on the subject of rations—the circumstance allowance of double rations is not applicable to your situation.
          With great consideration I am, Sir, &c &c
        